Name: Regulation (EEC) No 608/72 of the Council of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market
 Type: Regulation
 Subject Matter: trade policy;  trade;  foodstuff;  beverages and sugar
 Date Published: nan

 238 Official Journal of the European Communities 28.3.72 Official Journal of the European Communities No L 75/5 REGULATION (EEC) No 608/72 OF THE COUNCIL of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market 40 of that Regulation . It may also be determined by means of an invitation to tender. 2 . In an extreme emergency the special levy shall be fixed or altered by the Commission . 3 . In the case of an invitation to tender the provisions of the third subparagraph of Article 16 ( 1 ) of Regulation No 1009/67/EEC shall not apply. Article 2 Where it is found that: ( a) supplies to the Community, or THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 1009/67/EEC1 of 18 December 1967 on the common organization of the market in sugar, as last amended by Regulation (EEC) No 607/72,2 and in particular Article 16 (3 ) thereof ; Having regard to the proposal from the Commission; Whereas Article 16 ( 1 ) of Regulation No 1009/67/EEC provides for the charging of a levy and for the possibility of charging a special levy on exports of sugar ; Whereas the appropriate procedures must be laid down for fixing the special levy ; Whereas Article 16 (2 ) of Regulation No 1009/67/EEC provides for the possibility of a subsidy on imports of sugar if the c.i.f. price is higher than the threshold price ; whereas , if in such a situation it is found that supplies to the Community or to a high-consumption region thereof can no longer be maintained from Community resources, a decision must be taken on the application of the abovementioned subsidy; (b ) supplies to a high-consumption region of the Community can no longer be maintained from Community resources the Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall decide on the granting of the subsidy provided for in Article 16 (2 ) of Regulation No 1009/67/EEC and on the conditions for granting it . Such conditions shall relate in particular to the quantity of white or raw sugar covered by the subsidy, the period for which it is wanted and, where appropriate, the import regions . Article 3HAS ADOPTED THIS REGULATION: Article 1 Conditions supplementing those referred to in Article 2 (2) may be adopted in accordance with the procedure laid down in Article 40 of Regulation No 1009/67/EEC.1 . In order to apply the provisions of the second subparagraph of Article 16 ( 1 ) of Regulation No 1009/67/EEC, the special levy shall be fixed in accordance with the procedure laid down in -Article Article 4 This Regulation shall enter into force on the day of its publication in the Official journal of the European Communities. 1 OJ No 308, 18.12.1967, p. 1 . 2 OJ No L 75, 28.3.1972, p. 4 . Official Journal of the European Communities 239 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 March 1972 . For the Council The President J. P. BUCHLER